IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                   NOS. WR-83,092-01 & -02


                     EX PARTE KELIAM LADARIUS RUDD, Applicant


              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                 CAUSE NOS. W06-00774-I(A) & W05-74121-I(A)
       IN THE CRIMINAL DISTRICT COURT NO. 2 FROM DALLAS COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offenses

of aggravated assault of a public servant with a deadly weapon and aggravated robbery with a deadly

weapon and sentenced to life imprisonment and thirty years’ imprisonment, respectively. The Fifth

Court of Appeals affirmed Applicant’s convictions in Rudd v. State, Nos. 05-07-00447-CR & 05-07-

00448-CR (Tex.App.—Dallas Aug. 4, 2008)(not designated for publication)

       On October 17, 2014, an order designating issues was signed by the trial court. It appears
that the trial court has not completed its fact finding in these cases. We remand these applications

to the Criminal District Court No. 2 to allow the trial judge to complete an evidentiary investigation

and enter findings of fact and conclusions of law.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: April 29, 2015
Do not publish